Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 1 of 20 PageID: 1



Alexander Hemsley, III, Esq.
DECOTIIS, FITZPATRICK, COLE & GIBLIN, LLP
Glenpointe Centre West
500 Frank W. Burr Boulevard
Teaneck, New Jersey 07666
 (201) 928-1100
Attorneys for Plaintiffs,
The Boards of Trustees of the International
Union of Operating Engineers Local 825 Pension Fund,
Operating Engineers Local 825 Welfare Fund,
Operating Engineers Local 825 Apprenticeship Training & Re-Training Fund,
Operating Engineers Local 825 Supplemental Unemployment Benefit Fund,
Operating Engineers Local 825 Saving Fund, Operating Engineers
Local 825 Profit Sharing Fund f/k/a Operating Engineers
Local 825 Annuity Fund

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 THE BOARDS OF TRUSTEES OF THE                            Civil Action No.
 INTERNATIONAL UNION OF OPERATING
 ENGINEERS LOCAL 825 PENSION FUND,
 OPERATING    ENGINEERS    LOCAL    825
 WELFARE FUND, OPERATING ENGINEERS
 LOCAL 825 APPRENTICESHIP TRAINING &
 RE-TRAINING      FUND,     OPERATING                               COMPLAINT
 ENGINEERS LOCAL 825 SUPPLEMENTAL
 UNEMPLOYMENT        BENEFIT     FUND,
 OPERATING ENGINEERS LOCAL 825 SAVING
 FUND, and OPERATING ENGINEERS LOCAL
 825   PROFIT   SHARING    FUND    f/k/a
 OPERATING    ENGINEERS    LOCAL    825
 ANNUITY FUND,

                          Plaintiffs,
 v.

 NORTH JERSEY CRANE SERVICE, INC. and
 BOB HEGARTY’S NORTH JERSEY CRANE
 SERVICES, LLC,

                         Defendants.

          Plaintiffs, the Boards of Trustees of the International Union of Operating Engineers Local

825 Pension Fund, Operating Engineers Local 825 Welfare Fund, Operating Engineers Local



2218880
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 2 of 20 PageID: 2



825 Apprenticeship Training & Re-Training Fund, Operating Engineers Local 825 Supplemental

Unemployment Benefit Fund, Operating Engineers Local 825 Saving Fund, and Operating

Engineers Local 825 Profit Sharing Fund f/k/a Operating Engineers Local 825 Annuity Fund

(collectively, the “Boards of Trustees” or “Plaintiffs”), by way of Complaint against defendants,

North Jersey Crane Service, Inc. (“North Jersey Crane”) and Bob Hegarty’s North Jersey

Crane Services, LLC (“Bob Hegarty’s”) (North Jersey Crane and Bob Hegarty’s are,

collectively, “Defendants”), hereby state as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiffs bring this action pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act, as amended (“ERISA”), 29 U.S.C. §§1132(a)(3) and

1145, and Section 301 of the Labor-Management Relations Act of 1947 (the “LMRA” or “Taft-

Hartley Act”), 29 U.S.C. §185, seeking legal, injunctive and equitable relief as a result of

violations of ERISA, and breaches of a Collective Bargaining Agreement between Local Union

No. 825, affiliated with the International Union Of Operating Engineers, AFL-CIO (“Local

825”) and North Jersey Crane.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§1331 and

1337, Sections 502(a), (e), (f) and (g) and 4301(a), (b) and (c) of ERISA, 29 U.S.C. §1132(a),

(e), (f) and (g) and §1451(a), (b) and (c), and Section 301 of the LMRA, 29 U.S.C. §185.

       3.      Venue properly lies in this District pursuant to Sections 502(e)(2) and 4301(d) of

ERISA, 29 U.S.C. §1132(e)(2) and §1451(d), and Section 301 of the LMRA, 29 U.S.C. §185.

Additionally, venue properly lies in this District pursuant to 28 U.S.C. §1391, because Plaintiffs

maintain their principal place of business in this District and Defendants reside in and are subject




                                                 2
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 3 of 20 PageID: 3



to personal jurisdiction in this District, and a substantial part of the events and/or omissions

giving rise to Plaintiffs’ claims occurred in this District.

                                           THE PARTIES

        4.      The Boards of Trustees have a principal place of business at 65 Springfield

Avenue, Second Floor, Springfield, New Jersey 07081 and are the Trustees of the following

jointly-administered, multi-employer, labor-management trust funds: Operating Engineers Local

825 Pension Fund, Operating Engineers Local 825 Welfare Fund, Operating Engineers Local

825 Apprenticeship Training and Re-Training Fund, Operating Engineer Local 825

Supplemental Unemployment Benefit Funds, Operating Engineers Local 825 Savings Fund, and

Operating Engineers Local 825 Profit Sharing Fund f/k/a Operating Engineers Local 825

Annuity Fund (collectively, the “Funds”).

        5.      The Funds are established and maintained pursuant to collective bargaining

agreements in accordance with Sections 302(c)(5) and (c)(6) of the LMRA, 29 U.S.C.

§186(c)(5), (c)(6). Each of the Funds is an employee benefit plan within the meaning of Sections

3(1), 3(2), 3(3) and 502(d)(1) of ERISA, 29 U.S.C. §§1002(1), (2), (3) and 1132(d)(1), and a

multi-employer plan within the meaning of Sections 3(37) and 515 of ERISA, 29 U.S.C.

§§1002(37) and 1145.

        6.      The Funds are also maintained pursuant to Agreements and Declarations of Trust

(the “Trust Agreements”) for the purposes of collecting and receiving contributions from

employers who are obligated by collective bargaining agreements (“CBAs”) with Local 825 to

contribute to the Funds on behalf of employees performing work covered by the CBAs.

        7.      In accordance with the Trust Agreements, the Trustees promulgated the Employer

Contribution Collection Policy and Procedures (“Collections Policy”) setting forth additional




                                                   3
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 4 of 20 PageID: 4



policies and procedures for the purposes of collecting and receiving contributions from

employers.

       8.      The CBAs, the Trust Agreements, and the Collections Policy are plan documents

within the meaning of Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3). The Funds are third-

party beneficiaries of the CBAs.

       9.      The Boards of Trustees are fiduciaries within the meaning of Sections 3(21) and

502 of ERISA, 29 U.S.C. §§1002(21) and 1132, and bring this action in their fiduciary capacity,

on behalf of the Funds, their participants and beneficiaries.

       10.     Defendant, North Jersey Crane, is a corporation organized and existing pursuant

to the laws of the State of New Jersey, with a principal place of business at 60 West River Styx

Road, Hopatcong, New Jersey 07843.

       11.     At all times relevant herein, North Jersey Crane has been an “employer” within

the meaning of Sections 3(5) and 515 of ERISA, 29 U.S.C. §§1002(5) and 1145, and has been an

employer in an industry affecting commerce within the meaning of Section 301 of the LMRA, 29

U.S.C. §185.

       12.     Defendant, Bob Hegarty’s, is a limited liability company organized and existing

pursuant to the laws of the State of New Jersey, and also has a principal place of business at 60

West River Styx Road, Hopatcong, New Jersey 07843.

       13.     At all times relevant herein, Bob Hegarty’s has been an “employer” within the

meaning of Sections 3(5) and 515 of ERISA, 29 U.S.C. §§1002(5) and 1145, and has been an

employer in an industry affecting commerce within the meaning of Section 301 of the LMRA, 29

U.S.C. §185.




                                                 4
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 5 of 20 PageID: 5



                            FACTS COMMON TO ALL COUNTS

The Collective Bargaining Agreements

       14.     At all times relevant herein, North Jersey Crane was a party to CBAs with Local

825, covering workers engaged in the operation of power equipment (as defined in the CBAs),

used in the construction, alteration and repair of buildings, structures, bridges, bridge

approaches, viaducts, shafts, tunnels, subways, foundations, streets, highways, sewers, sewage

disposal plants, filtering plants, incinerators, piers, docks, dams, dredging, port works, river and

harbor improvements, pipelines, pipeline water crossings, temporary pipe fittings, sinking of

wellpoints, all piping in connection with wellpoints, burning and welding, installing, repairing

and maintaining of all equipment, fitting up, dismantling, repairing and maintaining and

operating of machinery when done on the job, and such other work as by custom has been

performed by workmen in the fields of construction outlined in the CBAs (the “Covered Work”),

within the State of New Jersey and Delaware, Ulster, Sullivan, Rockland, and Orange Counties

within the State of New York.

       15.     The CBAs contain specific provisions governing wages, hours, manpower

referrals and staffing, manning and other working conditions of those employees of North Jersey

Crane that perform Covered Work.

       16.     The CBAs require North Jersey Crane to make wage payments in accordance with

the wage schedules and job classifications attached and made part of the CBA.

       17.     The CBAs also require North Jersey Crane to make contributions to the Funds in

specified amounts on behalf of its employees performing Covered Work.

       18.     The CBAs require that North Jersey Crane abide by the Trust Agreements and

Collections Policy.




                                                 5
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 6 of 20 PageID: 6



       19.     The CBAs further provide that North Jersey Crane will agree to execute a

Collective Bargaining Agreement with Local 825 covering any subsidiary corporation or any

separate corporation engaged in construction work which North Jersey Crane or its officers have

formed, may form or have a direct or indirect interest therein.

       20.     The CBAs additionally provide that all construction operations which involve the

use of “Operating Engineers” will be done by companies having a Collective Bargaining

Agreement with Local 825, and that North Jersey Crane shall not utilize subsidiary corporations

or other corporations in which North Jersey Crane or its officers have a direct or indirect interest

to engage in non-Union construction activities with the effect of depriving the employees of

North Jersey Crane (a party to the CBAs) of work opportunities on the terms and conditions set

forth in the CBAs.

       21.     Moreover, pursuant to the terms of the CBAs with Local 825, as well as the Trust

Agreements and Section 515 of ERISA, 29 U.S.C. §1145, North Jersey Crane was required, inter

alia, to pay wages to its employees and contributions to the Funds on behalf of its employees

performing Covered Work at the rates and times set forth in the CBAs.

       22.     North Jersey Crane remained a party to CBAs with Local 825 until June 30, 2017,

at which time North Jersey Crane’s then-current CBA with Local 825 expired and was not

thereafter renewed (the “Termination Date”).

The Audit of North Jersey Crane

       23.     Pursuant to the CBAs, Trust Agreements, and Collections Policy, the Funds

conducted an audit of North Jersey Crane’s books and records (the “Audit”), covering the period

from January 2012 to December 2014 (the “Audit Period”).




                                                 6
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 7 of 20 PageID: 7



       24.     The Audit revealed that North Jersey Crane failed to make all required

contributions to the Funds.

       25.     The Audit revealed that the total amount due and owing to the Funds was

$538,475.19, comprised of $351,958.63 in contributions due, plus liquidated damages in the

amount of $70,391.73, plus interest in the amount of $80,703.97 (through January 2, 2018), plus

audit fees in the amount of $35,420.86.

       26.     The Funds have demanded payment of these sums from North Jersey Crane.

       27.     Despite the Funds’ demand, North Jersey Crane has neglected, failed and refused,

and continues to neglect, fail and refuse, to pay any of the amount due and owing to the Funds,

and the full amount of $538,475.19 remains outstanding as of this date.

The Interrelationship Between North Jersey Crane and Bob Hegarty’s

       28.     In the words of the owner of Bob Hegarty’s, North Jersey Crane and Bob

Hegarty’s “have always exclusively operated as a family business.” And, because they are “a

family business, [they] share everything.”

       29.     North Jersey Crane was formed as a New Jersey corporation in June 1980 by

Robert Hegarty, Sr.

       30.     Robert Hegarty, Sr. is the Vice President of North Jersey Crane, while his wife,

Cathy G. Hegarty, is the President of North Jersey Crane.

       31.     As previously noted, North Jersey Crane has a principal place of business at 60

West River Styx Road, Hopatcong, New Jersey 07843. The building located at 60 West River

Styx Road, Hopatcong, New Jersey is a single-family home owned jointly by Robert Hegarty, Sr.

and Cathy G. Hegarty.




                                               7
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 8 of 20 PageID: 8



       32.     Robert Hegarty, Sr. and Cathy G. Hegarty have two children: Catherine E.

Hegarty and Robert Hegarty, Jr.

       33.     Bob Hegarty’s was formed as a New Jersey limited liability corporation in

January 2012 by Catherine E. Hegarty. She is the Member and Manager of Bob Hegarty’s.

       34.     According to Catherine E. Hegarty, Bob Hegarty’s was formed in 2012 because

Robert Hegarty, Sr. and Cathy G. Hegarty “wanted to begin transferring assets, such as cranes

and other equipment,” to her.

       35.     Towards that end, in 2012, three cranes were transferred from North Jersey Crane

to Bob Hegarty’s.

       36.     Bob Hegarty’s likewise has a principal place of business at 60 West River Styx

Road, Hopatcong, New Jersey 07843. Catherine E. Hegarty resides at 60 West River Styx Road,

Hopatcong, New Jersey with her parents, and her business office is in the basement of that

residence. In fact, North Jersey Crane and Bob Hegarty’s share the same business office in the

basement of 60 West River Styx Road, Hopatcong, New Jersey.

       37.     Catherine E. Hegarty has declared under penalty of perjury that “since its

formation,” Bob Hegarty’s “has had an identical business purpose to [North Jersey] Crane,

specifically, providing crane services for a wide range of projects that require heavy lifting, such

as roof trusses, heating, ventilation, air conditioning units, solar panels, generators, art

installations, and cell towers.”

       38.     Both entities have also provided crane rentals with certified operators, operate in

the same general geographical area, and serve the same or similar customers.




                                                 8
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 9 of 20 PageID: 9



         39.   Catherine E. Hegarty has worked for both North Jersey Crane and Bob Hegarty’s,

and has “transferred” between these two companies several times. During her employment with

North Jersey Crane, Catherine E. Hegarty was authorized to supervise Bob Hegarty’s employees.

         40.   Since 2012, Catherine E. Hegarty has handled the bookkeeping and payroll for

both North Jersey Crane and Bob Hegarty’s. She has also handled the purchasing of the workers’

compensation insurance policy for North Jersey Crane and Bob Hegarty’s.

         41.   North Jersey Crane and Bob Hegarty’s are insured under a single workers’

compensation insurance policy, issued by American Alternative Insurance Corp.

         42.   During an October 2019 deposition, Catherine E. Hegarty testified that she is

authorized to speak for North Jersey Crane.

         43.   Catherine E. Hegarty was also responsible for scheduling jobs and assigning crane

operators to jobsites for both North Jersey Crane and Bob Hegarty’s.

         44.   Robert Hegarty, Jr. has also worked for both North Jersey Crane and Bob

Hegarty’s. During the time that Robert Hegarty, Jr. was employed by North Jersey Crane, he

held a union book with Local 825. Nevertheless, during the period that he held his union book

with Local 825 and was employed by North Jersey Crane, Robert Hegarty, Jr. performed

Covered Work for Bob Hegarty’s on Bob Hegarty’s projects. Robert Hegarty, Jr. was assigned

to the Bob Hegarty’s projects by Catherine E. Hegarty.

         45.   Additionally, mechanics and other employees hired by Bob Hegarty’s worked on

North Jersey Crane’s equipment, including its cranes.

         46.   Upon information and belief, other employees worked for both North Jersey

Crane and Bob Hegarty’s, and were likewise “transferred” between these two companies several

times.




                                               9
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 10 of 20 PageID: 10



        47.    Robert Hegarty, Sr. provides “mentoring” services to Bob Hegarty’s.

        48.    Robert Hegarty, Sr. provides advice to Bob Hegarty’s crane operators.

        49.    Robert Hegarty, Sr. had and has the authority to give directions to both North

Jersey Crane and Bob Hegarty’s crane operators.

        50.    Either Robert Hegarty, Sr. or Robert Hegarty, Jr. sit in with Catherine E. Hegarty

on the interviews of potential employees for Bob Hegarty’s.

        51.    Robert Hegarty, Sr., Cathy G. Hegarty and Catherine E. Hegarty have regularly

conferred about and discussed business issues related to both North Jersey Crane and Bob

Hegarty’s, including, but not limited, to customer and project-related matters, pricing,

equipment, and personnel.

        52.    Robert Hegarty, Sr., Cathy G. Hegarty and Catherine E. Hegarty would mutually

decide which equipment, such as cranes, to buy and sell, and which cranes to use on specific

jobs.

        53.    Robert Hegarty, Sr., Cathy G. Hegarty and Catherine E. Hegarty would confer

about personnel-related matters for both North Jersey Crane and Bob Hegarty’s, including

employment-related needs, and all had authority to take any action related to employees for both

companies as necessary, including hiring and firing decisions. In fact, Robert Hegarty, Sr. – who,

as noted, was the Vice President of North Jersey Crane – made the independent decision to hire

an individual named Joseph Sabina as a crane operator for Bob Hegarty’s. Mr. Sabina was paid

by Bob Hegarty’s.

        54.    Bob Hegarty’s will share money with North Jersey Crane, if needed.

        55.    Bob Hegarty’s additionally provides certain administrative and clerical services to

North Jersey Crane.




                                               10
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 11 of 20 PageID: 11



       56.     North Jersey Crane and Bob Hegarty’s share the same construction equipment,

including cranes. In fact, Bob Hegarty’s would rent the cranes owned by North Jersey Crane to

Bob Hegarty’s customers.

       57.     All construction equipment shared between North Jersey Crane and Bob

Hegarty’s is stored at a yard located at 254 Center Street, Landing, New Jersey 07850. The

companies did not rent equipment to each other.

       58.     Bob Hegarty’s has been the corporate guaranty/co-signer on the financing for at

least one crane purchased by North Jersey Crane.

       59.     All North Jersey Crane and Bob Hegarty’s employees report to work at the yard

located at 254 Center Street, Landing, New Jersey.

       60.     North Jersey Crane and Bob Hegarty’s each use Robert A. Skuba as its

accountant. The respective accounting records, corporate records, Federal and State tax returns,

and payroll records of both North Jersey Crane and Bob Hegarty’s are kept at 60 West River

Styx Road, Hopatcong, New Jersey, or with Mr. Skuba. Additionally, records for both

companies, including personnel records, were stored on the same computer in the same office in

the basement of 60 West River Styx Road, Hopatcong, New Jersey.

       61.     Upon information and belief, North Jersey Crane and Bob Hegarty’s each used

Britt J. Simon, Esq., of the Simon Law Group and Ford Harrison LLP as its legal counsel.

       62.     Upon information and belief, North Jersey Crane and Bob Hegarty’s have referred

customers to each other.

       63.     Upon information and belief, North Jersey Crane and Bob Hegarty’s have worked

on the same projects and/or jobsites, and each has been succeeded by the other on certain

projects and/or jobsites.




                                              11
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 12 of 20 PageID: 12



         64.   As of the present date, all of the cranes previously owned by North Jersey Crane

have been transferred to Bob Hegarty’s. Additionally, North Jersey Crane has transferred other

equipment and “all [of its] customers” to Bob Hegarty’s.

         65.   Furthermore, Robert Hegarty, Sr., Cathy G. Hegarty, and Robert Hegarty, Jr. all

currently work for Bob Hegarty’s.

         66.   Based upon the facts identified in Paragraphs 28 through 65, and based upon

further information and belief, North Jersey Crane and Bob Hegarty’s, have had and continue to

have substantially-identical management, business purpose, operation, equipment, customers,

supervision, and ownership.

         67.   Upon information and belief, Bob Hegarty’s was, and is, a veiled continuance of

North Jersey Crane that allowed North Jersey Crane to avoid its obligations to the Funds and/or

Local 825.

         68.   Upon information and belief, Bob Hegarty’s was, and is, merely a technical

change of operations of North Jersey Crane and/or a “disguised continuation” of North Jersey

Crane.

         69.   Upon information and belief, Bob Hegarty’s is an alter ego and/or successor of

North Jersey Crane and the CBAs between Local 825 and North Jersey Crane and the documents

governing the Funds apply to Covered Work performed by both North Jersey Crane and Bob

Hegarty’s, up to and including the Termination Date.

         70.   At all times relevant herein, both North Jersey Crane and Bob Hegarty’s have

performed Covered Work.

         71.   As an alter ego and/or successor of North Jersey Crane, Bob Hegarty’s is jointly

liable for, with North Jersey Crane, inter alia, all debts owed to the Funds and/or Local 825 by




                                              12
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 13 of 20 PageID: 13



North Jersey Crane and Bob Hegarty’s, including, inter alia, the sum of $538,475.19, comprised

of $351,958.63 in contributions due, plus liquidated damages in the amount of $70,391.73, plus

interest in the amount of $80,703.97 (through January 2, 2018), plus audit fees in the amount of

$35,420.86, for all outstanding contributions incurred since the Audit Period (up to and including

the Termination Date), plus liquidated damages, interest, attorneys’ fees and costs, and for all

outstanding contributions owed to the Funds for Covered Work performed by Bob Hegarty’s up

to and including the Termination Date.

       72.     Based upon the facts identified in Paragraphs 28 through 65, and based upon

further information and belief, North Jersey Crane and Bob Hegarty’s have been and continue to

be part of a single, integrated enterprise with interrelated operations, common management,

centralized control of labor relations, and common ownership.

       73.     Because Bob Hegarty’s is part of a single, integrated enterprise with North Jersey

Crane, Bob Hegarty’s is jointly liable for, with North Jersey Crane, inter alia, all debts owed to

the Funds and/or Local 825 by North Jersey Crane and Bob Hegarty’s, including, inter alia, the

sum of $538,475.19, comprised of $351,958.63 in contributions due, plus liquidated damages in

the amount of $70,391.73, plus interest in the amount of $80,703.97 (through January 2, 2018),

plus audit fees in the amount of $35,420.86, for all outstanding contributions incurred since the

Audit Period (up to and including the Termination Date), plus liquidated damages, interest,

attorneys’ fees and costs, and for all outstanding contributions owed to the Funds for Covered

Work performed by Bob Hegarty’s (up to and including the Termination Date).

                                     FIRST COUNT
               (For Delinquent Contributions – North Jersey Crane – ERISA)

       74.     Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 73 of the

Complaint as if fully set forth at length hereafter.



                                                  13
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 14 of 20 PageID: 14



       75.      Section 515 of ERISA provides that “[e]very employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. §1145.

       76.      The Audit of North Jersey Crane’s books and records revealed that North Jersey

Crane failed to make all required contributions to the Funds during the Audit Period.

       77.      As a result of its failure to contribute $351,958.63 to the Funds as identified in the

Audit during the Audit Period, North Jersey Crane has breached its CBAs with Local 825 and

Section 515 of ERISA, 29 U.S.C. §1145.

       78.      Additionally, upon information and belief, since the conclusion of the Audit

Period and continuing up to and including the Termination Date, North Jersey Crane neglected,

failed and refused, and continues to neglect, fail and refuse, to make all required contributions to

the Funds.

       79.      Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), provides that, upon a finding

that an employer violated Section 515 of ERISA, 29 U.S.C. §1145, the plan is entitled to

judgment for the amount of delinquent contributions plus interest and liquidated damages at rates

prescribed by the documents and instruments governing the plan, and the reasonable attorneys’

fees and costs incurred by the plan in prosecuting the action.

       80.      Moreover, pursuant to documents and instruments governing the Funds, including

the CBAs and the Trust Agreements, employers whose contributions are delinquent are required

to pay interest at the Prime Interest Rate plus 2.0% per annum, liquidated damages of 20% of the

principal amount due, attorneys’ fees and costs, and audit fees.




                                                 14
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 15 of 20 PageID: 15



       81.     Accordingly, in connection with Covered Work performed during the Audit

Period, North Jersey Crane is liable to the Funds for $351,958.63 in contributions due, plus

liquidated damages in the amount of $70,391.73, plus interest in the amount of $80,703.97

(through January 2, 2018) (and interest that continues to accrue), plus audit fees in the amount of

$35,420.86, plus attorneys’ fees and costs.

       82.     North Jersey Crane is also liable to the Funds for any and all outstanding

contributions incurred since the Audit Period and continuing up to and including the Termination

Date, plus liquidated damages, interest, attorneys’ fees and costs.

       83.     Because North Jersey Crane and Bob Hegarty’s are alter egos, North Jersey Crane

is also liable to the Funds for all outstanding contributions owed to the Funds for Covered Work

performed by Bob Hegarty’s up to and including the Termination Date.

       84.     Despite demand for payment, no part of the outstanding contributions, liquidated

damages, interest, attorneys’ fees and costs has been paid.

       85.     As a result, Plaintiffs have suffered and will continue to suffer damages.

                                    SECOND COUNT
                 (For Delinquent Contributions – Bob Hegarty’s – Alter Ego)
       86.     Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 85 of the

Complaint as if fully set forth at length hereafter.

       87.     At all times relevant herein, Bob Hegarty’s was and is the alter ego and/or

successor of North Jersey Crane

       88.     As the alter ego and/or successor to North Jersey Crane, Bob Hegarty’s is liable to

the Funds for the liabilities and/or obligations of North Jersey Crane stemming from the Audit

Period, as well as those liabilities and/or obligations of North Jersey Crane that have arisen since

the Audit Period and continuing up to and including the Termination Date.




                                                  15
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 16 of 20 PageID: 16




       89.     Therefore, Bob Hegarty’s is liable to the Funds for the liabilities and/or

obligations of North Jersey Crane stemming from the Audit Period, including, inter alia, the

$351,958.63 in contributions due, plus liquidated damages in the amount of $70,391.73, plus

interest in the amount of $80,703.97 (through January 2, 2018) (and interest that continues to

accrue), plus audit fees in the amount of $35,420.86, plus attorneys’ fees and costs.

       90.     Bob Hegarty’s is also liable to the Funds for the liabilities and/or obligations of

North Jersey Crane that have arisen since the Audit Period and continuing up to and including

the Termination Date, including, inter alia, any and all outstanding contributions incurred since

the Audit Period, plus liquidated damages, interest, attorneys’ fees and costs.

       91.     Because North Jersey Crane and Bob Hegarty’s are alter egos, Bob Hegarty’s is

also liable to the Funds for all outstanding contributions owed to the Funds for Covered Work

performed by Bob Hegarty’s up to and including the Termination Date.

       92.     Despite demand for payment, no part of the outstanding contributions, liquidated

damages, interest, attorneys’ fees and costs has been paid.

       93.     As a result, Plaintiffs have suffered and will continue to suffer damages.

                                     THIRD COUNT
             (For Delinquent Contributions – Bob Hegarty’s – Single Employer)
       94.     Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 93 of the

Complaint as if fully set forth at length hereafter.

       95.     At all times relevant herein, Bob Hegarty’s and North Jersey Crane have been part

of a single, integrated enterprise, with interrelated operations, common management, centralized

control of labor relations, and common ownership.

       96.     At all times relevant herein, Bob Hegarty’s has shared and continues to share a

“single-employer” status with North Jersey Crane




                                                  16
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 17 of 20 PageID: 17




        97.    Because Bob Hegarty’s is part of a single, integrated enterprise with North Jersey

Crane and has shared and continues to share a “single-employer” status with North Jersey Crane,

Bob Hegarty’s is liable to the Funds for the liabilities and/or obligations of North Jersey Crane

stemming from the Audit Period, as well as those liabilities and/or obligations of North Jersey

Crane that have arisen since the Audit Period and continuing up to and including the Termination

Date.

        98.    Therefore, Bob Hegarty’s is liable to the Funds for the liabilities and/or

obligations of North Jersey Crane stemming from the Audit Period, including, inter alia, the

$351,958.63 in contributions due, plus liquidated damages in the amount of $70,391.73, plus

interest in the amount of $80,703.97 (through January 2, 2018) (and interest that continues to

accrue), plus audit fees in the amount of $35,420.86, plus attorneys’ fees and costs.

        99.    Bob Hegarty’s is also liable to the Funds for the liabilities and/or obligations of

North Jersey Crane that have arisen since the Audit Period and continuing up to and including

the Termination Date, including, inter alia, any and all outstanding contributions incurred since

the Audit Period, plus liquidated damages, interest, attorneys’ fees and costs.

        100.   Because Bob Hegarty’s is part of a single, integrated enterprise with North Jersey

Crane and has shared and continues to share a “single-employer” status with North Jersey Crane,

Bob Hegarty’s is also liable to the Funds for all outstanding contributions owed to the Funds for

Covered Work performed by Bob Hegarty’s up to and including the Termination Date.

        101.   Despite demand for payment, no part of the outstanding contributions, liquidated

damages, interest, attorneys’ fees and costs has been paid.

        102.   As a result, Plaintiffs have suffered and will continue to suffer damages.




                                                17
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 18 of 20 PageID: 18



                                     FOURTH COUNT
                    (For Delinquent Contributions – Bob Hegarty’s – CBA)
       103.    Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 102 of the

Complaint as if fully set forth at length hereafter.

       104.    Upon information and belief, North Jersey Crane and/or its officers have a direct

and/or indirect interest in Bob Hegarty’s

       105.    Upon information and belief, at all times relevant herein, Bob Hegarty’s was and

is a “subsidiary” and/or “separate” corporation of North Jersey Crane and/or its officers, within

the meaning of North Jersey Crane’s CBAs with Local 825, and is therefore bound by the terms

of North Jersey Crane’s CBAs with Local 825.

       106.    Because Bob Hegarty’s was and is a “subsidiary” and/or “separate” corporation of

North Jersey Crane and/or its officers within the meaning of North Jersey Crane’s CBAs with

Local 825, Bob Hegarty’s is liable to the Funds for the liabilities and/or obligations of North

Jersey Crane stemming from the Audit Period, as well as those liabilities and/or obligations of

North Jersey Crane that have arisen since the Audit Period and continuing up to and including

the Termination Date.

       107.    Therefore, Bob Hegarty’s is liable to the Funds for the liabilities and/or

obligations of North Jersey Crane stemming from the Audit Period, including, inter alia, the

$351,958.63 in contributions due, plus liquidated damages in the amount of $70,391.73, plus

interest in the amount of $80,703.97 (through January 2, 2018) (and interest that continues to

accrue), plus audit fees in the amount of $35,420.86, plus attorneys’ fees and costs.

       108.    Bob Hegarty’s is also liable to the Funds for the liabilities and/or obligations of

North Jersey Crane that have arisen since the Audit Period and continuing up to and including

the Termination Date, including, inter alia, any and all outstanding contributions incurred since

the Audit Period, plus liquidated damages, interest, attorneys’ fees and costs.




                                                  18
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 19 of 20 PageID: 19




       109.    Because Bob Hegarty’s was and is a “subsidiary” and/or “separate” corporation of

North Jersey Crane and/or its officers within the meaning of North Jersey Crane’s CBAs with

Local 825, Bob Hegarty’s is also liable to the Funds for all outstanding contributions owed to the

Funds for Covered Work performed by Bob Hegarty’s up to and including the Termination Date.

       110.    Despite demand for payment, no part of the outstanding contributions, liquidated

damages, interest, attorneys’ fees and costs has been paid.

       111.    As a result, Plaintiffs have suffered and will continue to suffer damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally,

on the First through Fourth Counts of the Complaint:

       a.      Restraining and permanently enjoining Defendants from violating the CBAs, and

adjudging that Bob Hegarty’s is bound by the terms of the CBAs up to and including the

Termination Date;

       b.      Granting judgment in favor of the Boards of Trustees for money damages in the

amount of the contribution delinquency due and owing to the Boards of Trustees of the Funds as

a result of the Defendants’ actions, and for money damages in the amount of the contribution

delinquencies that continued to accrue and become due and owing to the Boards of Trustees of

the Funds as a result of the Defendants’ actions up to and including the Termination Date;

       c.      Allowing the Funds to conduct a formal audit of Bob Hegarty’s books and

records;

       d.      Pre-judgment interest;

       e.      Post-judgment interest;

       f.      Liquidated damages in the amount of twenty percent (20%) of the employee

benefit fund contribution delinquency;


                                                19
Case 2:19-cv-21905-BRM-ESK Document 1 Filed 12/24/19 Page 20 of 20 PageID: 20



        g.        Audit fees;

        h.        Reasonable attorneys’ fees and costs of suit; and

        i.        For such other and further relief that this Court deems equitable, just and proper.


Dated: December 24, 2019         By: /s/ Alexander Hemsley, III
                                         Alexander Hemsley, III, Esq.
                                         DeCOTIIS, FITZPATRICK, COLE & GIBLIN, LLP
                                         Glenpointe Centre West
                                         500 Frank W. Burr Blvd.
                                         Teaneck, NJ 07666
                                         AHemsley@decotiislaw.com
                                         (201) 928-1100
                                         Attorneys for Plaintiffs

                  CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

        I hereby certify that to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, and is not the subject of any pending arbitration

or administrative proceeding. I am not currently aware of any other party who should be joined

in this action.

        I certify under penalty of perjury that the foregoing is true and correct. Executed on this

24th day of December, 2019

                                         /s/ Alexander Hemsley, III
                                         Alexander Hemsley, III, Esq.
                                         DeCOTIIS, FITZPATRICK COLE & GIBLIN, LLP
                                         Glenpointe Centre West
                                         500 Frank W. Burr Blvd.
                                         Teaneck, NJ 07666
                                         AHemsley@decotiislaw.com
                                         (201) 928-1100
                                         Attorneys for Plaintiffs




                                                   20
